Title: From Thomas Jefferson to La Vingtrie, 12 February 1788
From: Jefferson, Thomas
To: La Vingtrie, Bayard de



à Paris ce 12. Fevr. 1788.

Je ne connois personne ici, Monsieur, qui a des terres à vendre en Amérique, et meme s’il y en avoit, je ne vous conseillerois pas du tout d’en acheter ici. Si vous etes dans l’intention de vous établir en Amérique, il vaudroit mieux d’y passer, d’y voyager, et d’y rester quelque-tems avant de décider le centre de votre etablissement. Le climat, le sol, la société, influent beaucoup sur notre bonheur. [Allez] donc les voir, et les choisir à votre gré. Et peutêtre même que vous trouverez encore la difficulté de la langue, et la difference d’us[ages] plus [rebutantes] que vous ne le croyez. M. de crevecoeur vous fait voir notre [beau coté]. Je prends la liberté de vous envoyer une petite brochure de M. Franklin où vous verrez que tout n’est pas de [connoître ses egaux]. Enfin qu’aussi bien que les autres nous avons du bon et du mauvais. Il seroit sage de l’examiner de plus près avant de décider tout à fait. J’ai l’honneur d’être avec beaucoup de considération, Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

 